DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is not clear whether the control unit is or is not to be coupled to “the ventilator that is for providing a controlled flow of gas to the subject.” An amendment that clarifies the relationship of the control unit to the rest of the recited structures in this claim will overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5, 8-11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0027456 A1 to Kinast et al. (“Kinast”) in view of US 2012/0136261 A1 to Sethi et al. (“Sethi”).
	As to claims 1 and 9, Kinast discloses an apparatus and corresponding method of determining a calibration parameter (the steps being changed correspondingly) for a first blood pressure, BP, measurement device, the apparatus comprising:  
a control unit that is to be coupled to a first BP measurement device that is for obtaining physiological characteristic measurements of a physiological characteristic of a subject and for determining a blood pressure measurement of the subject from the physiological characteristic measurements (see [0156] – two pulse transit times are recorded), a second BP measurement device that is for obtaining measurements of the blood pressure of the subject (see [0154]-[0164] – different blood pressure measurements are recorded with different arterial blood pressures caused by differences, in an embodiment, induced by different hydrostatic pressures) and 
obtain a first physiological characteristic measurement of the subject using the first BP measurement device (the first PWTT measurement corresponding to a first body position); 
obtain the second BP measurement device to obtain a first BP measurement of the subject (see citation above); 
obtain a second physiological characteristic measurement of the subject at a different position thereby changing the BP of the subject using the first BP measurement device (see [0154]-[0164]); 
control the second BP measurement device to obtain a second BP measurement of the subject (see citation above and Fig 14A, elements 1402/1404); and 
determine a calibration parameter for determining BP measurements from physiological characteristic measurements obtained by the first blood pressure measurement device from an analysis of the first physiological characteristic measurement, the second physiological characteristic measurement, the first BP measurement and the second BP measurement (see Fig 14A, element 1406 and [0157]-[0158] – “Based on the determined slope of the patient, a personalized, or individualized, patient calibration factor can be identified at block 1408 and used to interpret subsequent pulse wave transit time measurements of the patient with reduced concern for patient variability.”).   
Kinast fails to disclose a ventilator that is for providing a controlled flow of gas to the subject, wherein the control unit is configured to: control the ventilator to change one or more properties of the flow of gas to the subject, and thereby change the BP of the subject. 
However, in a similar invention, Sethi teaches that, in addition to moving the subject from one position to another (see, e.g., [0055]), the same pressure variation for purposes of calibration may be obtained using a mechanical ventilator being controlled by a control unit that is configured to vary the pressure of breathing gases provided to a patient to as to modulate blood pressure and calibrate a similar pulse transmit time blood pressure measurement (see [0062]-[0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the blood pressure calibration disclosed by Kinast with the mechanical ventilation to control one or more properties of the flow of gas to a subject to change the BP of the subject as taught by Sethi in order to achieve the predictable result suggested by Sethi (see [0065]) of using multiple calibration techniques in order to obtain a more accurate blood pressure calculation using the first BP measurement device.  
As to claims 3 and 10-11, Kinast further discloses wherein the second physiological characteristic measurement and the second BP measurement are obtained at generally the same time (see Fig 14A, 1402 and 1404).  
As to claims 5 and 13, Kinast further discloses wherein the control unit is further configured to: obtain a third BP measurement of the subject from a third physiological characteristic measurement by the first BP measurement device and the determined calibration parameter (this is merely the use of the calibrated PWTT blood pressure detection device, which is the purpose of the device, providing inherency).   
As to claim 8, see treatment of claim 1.
As to claim 15, see treatment of claim 9.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinast in view of Sethi as applied to claim 1 above, and further in view of US 2015/0250394 A1 to Ono et al. (“Ono”).
As to claims 4 and 12, neither Kinast nor Sethi discloses wherein the second BP measurement device comprises first and second inflatable cuffs for use on different limbs of the subject, and wherein the control unit is configured to control the second BP measurement device to obtain the first BP measurement of the subject using the first inflatable cuff and to control the second BP measurement device to obtain the second BP measurement of the subject using the second inflatable cuff.  
However, Ono discloses such an arrangement (see Fig 6 and [0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kinast and Sethi in order to achieve the predictable result of independently assessing blood pressure at different times throughout the respiratory cycle.
Claims 6-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinast in view of Sethi as applied to claims 1 and 9 above, and further in view of US 2017/0238817 A1 to Lading et al. (“Lading”).
As to claims 6-7 and 14, Sethi further discloses wherein the control unit is configured to obtain the second physiological characteristic measurement and to control the second BP measurement device to obtain the second BP measurement during a specified time interval following the change of the one or more properties of the flow of gas by the ventilator, wherein the control unit is configured to analyze a signal from the first BP measurement device to determine whether the physiological characteristic is stable, and wherein the specified time interval corresponds to a time interval in which the physiological characteristic is determined to be stable.  
However, in a similar invention, Lading discloses a control unit configured to obtain the second physiological characteristic measurement and to control the second BP measurement device to obtain the second BP measurement during a specified time interval a given blood pressure measurement wherein the control unit is configured to analyze a signal from the first BP measurement device to determine whether the physiological characteristic is stable, and wherein the specified time interval corresponds to a time interval in which the physiological characteristic is determined to be stable (see [0125]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the blood pressure calibration using a ventilator as shown by the combination of Kinast and Sethi with the determination of stability over a certain time as shown by Lading in order to achieve the predictable result of increasing calibration accuracy by reducing calibration inaccuracy caused by spurious reference measurements.  
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinast in view of Sethi as applied to claims 1 and 9 above, and further in view of US 6,331,162 B1 to Mitchell.
As to claims 16-17, neither Kinast nor Sethi discloses wherein the control unit is configured to control the ventilator to change one or more properties of the flow of gas to the subject to: (i) change the composition of the flow of gas to the subject; or (ii) induce a sigh in the subject; or (iii) induce a Valsalva manoeuvre in the subject; or (iv) induce a Mueller manoeuvre in the subject.  
However, such manoeuvres were well-known when inducing a pressure change when calibrating a PPG-derived blood pressure measurement (see col 8, ln 27-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control unit to effect a Valsalva or Mueller manoeuvre when calibrating the blood pressure device as these were well-known and identified techniques for modulating blood pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791